Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 omits the fundamental fact that the washing step, and the expected circulation pattern, is to wash the tub.1  
Specification
The disclosure is objected to because of the following informalities: [0144] states that the wash water supply step (A1) is equal to the first rotating step (A1).  This appears to be confused with B1.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  Kim et al. (WO2007/055475A1) teaches a method of washing a tub in a horizontal-axis, drum-type 2 sufficient to cause the wash water to form a circulating water current falling from an upper area of opposite ends of the tub while being circulated along an inner circumferential surface of the tub by a rotational force of the drum, [65]-[80], Fig. 3. Kim further teaches supplying the tub washing water until it teaches the present level (400), Fig. 2, said level’s height enables user oversight by viewing the drum operations [86] and is submerges a portion of the drum bottom. Fig. 4. 
Kim does not clearly teach that the drum is rotated at a water supply RPM during the supply of the tub washing water. But Minayoshi (US8370980B2) does, see claim 1,  (col. 3, ll. 15-38) which teaches a foam, or bubble, generating spillway, Fig. 2 in which water supply is initiated into a rotating drum and drainage ceased. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim with Minayoshi to utilize a conventional means to circulate a liquid. Note: the supply of liquid to a rotating tub increases the chance of uniform distribution. Further, Bondi (EP2725129A1) teaches it is known to verify an imbalance during an intermediate spin which is also the point at which a slug of water rotates around the drum (~100 RPM) contacting and cleaning the tub and can coincide with the normal ramp up to a dry-spin, [0024]-[0026], [0064]-[0068]. But the combination does not teach or suggest drainage during the first washing step since Bondi exclusively forecloses this option, [0105].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See, for example, the title of the application. 
        2 Presumably a different speed.